Case 1:20-cv-05441-KPF Document 66-2 Filed 08/04/20 Page 1 of 8




                Exhibit 2
          Case
           Case1:20-cv-05441-KPF
                1:20-cv-05441-KPF Document
                                   Document66-2
                                            63 Filed
                                                Filed07/31/20
                                                      08/04/20 Page
                                                                Page12ofof38

                                                                              DLA Piper LLP (US)
                                                                              1251 Avenue of the Americas
                                                                              27th Floor
                                                                              New York, New York 10020-1104
                                                                              www.dlapiper.com

                                                                              Anthony Paul Coles
                                                                              T (212) 335-4844
                                                                              E anthony.coles@us.dlapiper.com

July 31, 2020

Hon. Katherine Polk Failla
United States District Court
   for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
         No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

         We submit this letter in response to Defendants’ July 30 letter seeking reconsideration of
the Court’s Order regarding Plaintiffs’ discovery Requests 5 and 6. We respectfully request that
the Court deny reconsideration or, in the alternative, consider the proposal explained at the end of
this letter.
        The Court thoughtfully went through the requests and already considered the alleged
burdens associated with production, narrowing scopes and time frames to what the Court thought
was necessary to the matter. There is no need to reconsider those decisions at this time; rather,
productions should begin immediately to facilitate litigation. Plaintiffs have still received no
documents in response to the discovery ordered on July 22; the delay in productions is hindering
Plaintiffs’ ability to prepare for the hearing and causing a delay in the ability to schedule the
30(b)(6) deposition(s).
        In short summary, Request 5 seeks documents relating to the denial of public records
requests for Disciplinary Records, when such denials are for reasons other than 50-a, “such as
where disclosure of the requested records would constitute an unwarranted invasion of privacy or
pose a risk to the safety of any person.” Plaintiffs’ goal with this request is to show that the City
has long believed there are other sources of protection for these records. This shows (among other
things) that the City’s sudden and unexplained decision to reverse course on all protections after
the repeal of 50-a was an arbitrary and capricious decision that conflicted with their prior position.1
Defendants claim this is unduly burdensome to produce these documents from the NYPD and
FDNY. See July 30 Ltr. at 1.
      Request 6 seeks documents “reflecting (a) the release to the public of Unsubstantiated or
Non-Final Allegations against employees of the City other than law enforcement officers, or (b)

1
  See F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009) (explaining that an agency may not “depart
from a prior policy sub silentio” and “must show that there are good reasons for the new policy.”); Motor Vehicle
Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983) (“[A]n agency changing its course
by rescinding a rule is obligated to supply a reasoned analysis for the change beyond that which may be required
when an agency does not act in the first instance.”).
         Case
          Case1:20-cv-05441-KPF
               1:20-cv-05441-KPF Document
                                  Document66-2
                                           63 Filed
                                               Filed07/31/20
                                                     08/04/20 Page
                                                               Page23ofof38




Hon. Katherine Polk Failla
July 31, 2020
Page 2

the denial, in whole or in part, of a public records request encompassing Unsubstantiated or Non-
Final Allegations against City employees other than law enforcement officers on the ground that
disclosure of the requested records would constitute an unwarranted invasion of privacy, or pose
a risk to the safety to any person.” This discovery will show that (a) the City has not released other
employees’ disciplinary records, and (b) the City recognizes protections for disciplinary in other
contexts where 50-a was never applicable. This goes to show, among other things, dissimilar
treatment (proving our equal protection claim) and that the decision to make this sudden change
was arbitrary and capricious. The City claims that this is unduly burdensome because it covers 30
agencies.
        The Court has already limited the scope and timeframe for these requests to what the Court
found to be relevant and not unduly burdensome. See July 28 Tr. at 52. Regarding Request 5, the
denials of the NYPD and FDNY go to the core of this lawsuit, making the circumstances described
by the Defendants not unduly burdensome because of how fundamental these records are to the
matter. Because the processes of the NYPD and FDNY are computerized, we expect that some
search could result in the denials requested. These denials should be produced without further
delay.
       With respect to Request 6, Your Honor invited the Defendants to seek reconsideration if
the quantum of requests for the disciplinary records of City employees warranted reconsideration.
The Defendants maintains that even discerning the quantum of requests for disciplinary records
would be too burdensome. Plaintiffs propose that the Defendants pick 10 of the City agencies that
use a computerized system and produce the requested denials based on searches reasonably
designed to find denials of requests for disciplinary records. It is hard to believe that this cannot
be done efficiently when the records are already for the limited time period of one year and are
computerized.
        As an alternative to providing the discovery that the Court has ordered, Plaintiffs propose
a joint stipulation for the preliminary injunction hearing, as outlined on Exhibit A. That would
ameliorate the City’s burden issues. It would also streamline the preliminary injunction hearing,
allowing the Court to focus on the important legal issues before it.




                                                  2
        Case
         Case1:20-cv-05441-KPF
              1:20-cv-05441-KPF Document
                                 Document66-2
                                          63 Filed
                                              Filed07/31/20
                                                    08/04/20 Page
                                                              Page34ofof38




Hon. Katherine Polk Failla
July 31, 2020
Page 3

       Thank you for Your Honor’s continued attention to this matter.


                                           Respectfully submitted,


                                           Anthony P. Coles


cc:    All counsel of record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov




                                              3
Case 1:20-cv-05441-KPF Document 66-2
                                63-1 Filed 08/04/20
                                           07/31/20 Page 5
                                                         1 of 8
                                                              4




                Exhibit A
        Case 1:20-cv-05441-KPF Document 66-2
                                        63-1 Filed 08/04/20
                                                   07/31/20 Page 6
                                                                 2 of 8
                                                                      4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Uniformed Fire Officers Association; Uniformed
 Firefighters Association of Greater New York;
 Correction Officers’ Benevolent Association of the
 City of New York; Police Benevolent Association of
 the City of New York, Inc.; Sergeants’ Benevolent
 Association; Lieutenants’ Benevolent Association;
 Captains’ Endowment Association; and Detectives’
 Endowment Association,

                    Petitioners/Plaintiffs,

       -against-
                                                          Case No. 1:20-cv-05441
 Bill de Blasio, in his official capacity as Mayor of
 the City of New York; the City of New York;
 Fire Department of the City of New York; Daniel A.
 Nigro, in his official capacity as the Commissioner
 of the Fire Department of the City of New York;
 New York City Department of Correction; Cynthia
 Brann, in her official capacity as the Commissioner
 of the New York City Department of Correction;
 Dermot F. Shea, in his official capacity as the
 Commissioner of the New York City Police
 Department; the New York City Police Department;
 Frederick Davie, in his official capacity as the Chair
 of the Civilian Complaint Review Board; and the
 Civilian Complaint Review Board,

                    Respondents/Defendants.



                                    [DRAFT] STIPULATION

       The parties hereby agree and stipulate to the following facts for the purposes of the

preliminary injunction hearing currently scheduled for August 18, 2020:

       1. Between at least June 12, 2019 and June 12, 2020, the NYPD has denied FOIL requests

           for disciplinary records of officers on bases other than Civil Rights Law § 50-a or FOIL

                                                 1
 Case 1:20-cv-05441-KPF Document 66-2
                                 63-1 Filed 08/04/20
                                            07/31/20 Page 7
                                                          3 of 8
                                                               4




   exemptions, including that such disclosure would constitute an unwarranted invasion

   of privacy.

2. Between at least June 12, 2019 and June 12, 2020, the NYPD has denied FOIL requests

   for disciplinary records of officers on bases other than Civil Rights Law § 50-a or FOIL

   exemptions, including that such disclosure would constitute a risk to safety of the

   officer or some other person.

3. Between at least June 12, 2019 and June 12, 2020, the FDNY has denied FOIL requests

   for disciplinary records of firefighters on bases other than Civil Rights Law § 50-a or

   FOIL exemptions, including that such disclosure would constitute an unwarranted

   invasion of privacy.

4. Between at least June 12, 2019 and June 12, 2020, the FDNY has denied FOIL requests

   for disciplinary records of firefighters on bases other than Civil Rights Law § 50-a or

   FOIL exemptions, including that such disclosure would constitute a risk to safety of

   the firefighter or some other person.

5. Between at least June 12, 2019 and June 12, 2020, City agencies have not voluntarily

   or in response to a FOIL request produced records regarding disciplinary matters of

   current and/or former City employees—other than New York City police officers,

   firefighters, and corrections officers—that are non-final, unsubstantiated, unfounded,

   exonerated, or resulted in a finding of not guilty (“Unsubstantiated and Non-Final

   Allegations”).

6. Between at least June 12, 2019 and June 12, 2020, City agencies have denied FOIL

   requests for disciplinary records of City employees other than firefighters, police

                                           2
          Case 1:20-cv-05441-KPF Document 66-2
                                          63-1 Filed 08/04/20
                                                     07/31/20 Page 8
                                                                   4 of 8
                                                                        4




             officers, and corrections officers containing Unsubstantiated and Non-Final

             Allegations on the basis that such disclosure would constitute, apart from any statutory

             exemption to FOIL, an unwarranted invasion of privacy.

         7. Between at least June 12, 2019 and June 12, 2020, City agencies have denied FOIL

             requests for disciplinary records of City employees other than firefighters, police

             officers, and corrections officers containing Unsubstantiated and Non-Final

             Allegations on the basis that such disclosure would constitute, apart from any statutory

             exemption to FOIL, a risk to safety of the employee or some other person.

Dated: July __, 2020
       New York, NY

SO STIPULATED.


By:                                                By:
      Rebecca G. Quinn                                   Anthony P. Coles
        Assistant Corporation Counsel                    DLA PIPER LLP (US)
      Dominique Saint-Fort                               1251 Avenue of the Americas
        Assistant Corporation Counsel                    New York, New York 10020
      The City of New York Law Department                Telephone: (212) 335-4844
      100 Church Street, 2nd Floor                       Anthony.Coles@dlapiper.com
      New York, New York 10007
      Telephone: (212) 356-2444                          Attorney for Plaintiffs
      dosaint@law.nyc.gov
      rquinn@law.nyc.gov

      Attorneys for Defendants




                                                  3
